Citation Nr: 0622330	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for a seizure 
disorder.  The veteran filed a notice of disagreement (NOD) 
in January 2003.  A statement of the case (SOC) was issued in 
April 2003, and the veteran submitted a substantive appeal 
later that month.

In February 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following 
partial completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
a March 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

In this case, service medical records are incomplete, likely 
having been destroyed in a fire.  Where service medical 
records are missing, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

When the case was previously before the Board, the veteran's 
current seizure disorder, as well as a temporal lobe 
Arteriovenous Malformation (AVM) condition, were noted as 
well documented in private neurological treatment records 
from October 1971 to May 2003, and VA treatment records from 
January 1994 to June 1994 and from December 1999.  Moreover, 
some medical records were recognized as appearing to link the 
veteran's seizure disorder to his AVM, which has been 
characterized as a congenital or developmental defect.  
Furthermore, the veteran has asserted, in his April 2003 
substantive appeal and during a May 2003 office visit with 
the neurologist, that he suffered an in service injury to his 
head which he believes is related to his seizure disorder.  

In consideration of the medical evidence, and the veteran's 
assertion as to in-service head injury, the Board found that 
a medical opinion as to the relationship, if any, between the 
veteran's AVM, an alleged in-service head injury, and his 
current seizure disorder, was needed to fully and fairly 
adjudicate the claim on appeal.  While the veteran was 
afforded an examination in June 2005, the examiner did not 
fully address the remand instructions.  The Board had 
specifically requested an opinion as to whether the veteran's 
seizures were the product of a congenital or developmental 
defect; and, if so, whether any current disability is the 
product of a superimposed in service head injury; or, if not, 
whether the veteran's seizures were the product of an in-
service head injury.  The examiner did not address these 
matters.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter on 
appeal must again be remanded for full compliance with 
Board's prior remand instructions.

The veteran is, again, advised that a failure to report to 
any scheduled examination, without good cause, could result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should invite the veteran to submit all 
evidence in his possession, and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
seizure disorder that is not currently 
record.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its notice to the 
appellant meets the requirements of the s 
recent decision in Dingess/Hartman (cited 
to above), as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.
 
3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
claims file, to include a complete copy 
of this remand, to the VA physician who 
conducted the June 2005 examination.  
Following a review of the claims file, 
the examiner should prepare a 
supplemental report addressing whether 
the veteran currently suffers from a 
seizure disorder, and if so, whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any such current disability (1) was 
caused by a congenital or developmental 
arteriovenous malformation; and if so, 
(2) is the result of aggravation of that 
arteriovenous malformation due to 
superimposed in-service disease or injury 
(to particularly include the in-service 
head injury the veteran has alleged); or, 
if not, (3) is the result of disease or 
injury incurred or aggravated in service 
(to particularly include the in-service 
head injury the veteran has alleged).

If the examiner who conducted the June 
2005 examination is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the appropriate 
neurological examination, by a physician, 
to obtain a medical opinion in response 
to the questions posed above.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The examiner is requested to 
review the claims file.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

The physician should set forth all 
examination findings (as appropriate), 
along with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination(s) sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim on appeal in of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


